Per Curiam.
This proceeding involves a municipal zoning ordinance. Petitioners, who are defendants in error here, applied to the municipal authorities of the City and County of Denver for a permit to use a building, belonging to them, as a rooming house, which application was denied; thereupon they instituted an action in the district court seeking a writ in the nature of mandamus to com*488pel the city building inspector to issue the desired permit. The trial court ordered that the building inspector be “restrained * * * from in any manner interfering with petitioners’ use of the property * * * as a rooming house.”
Mr. Justice Knauss did not participate in this review. The other justices being equally divided in opinion as to what disposition should be made of the cause, the judgment is affirmed by operation of law. Rule 118 (f) R. C.P. Colo.